DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species F in the reply filed on 08/27/21 is acknowledged.
It is noted that claim 3 was designated as a generic claim, thus it will be included in the rejection of this Office Action.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,                              - the concentrator having the wedge shape and the array being positioned adjacent to a throat portion downwind of the adjacent concentrator as disclosed in claim 12;                               - the concentrator of the array as disclosed in claim 13; and                                                                   - a row of wind turbines and a row of wing sails as disclosed in claim 17;                        
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, the statement “one or more wind concentrator comprise” is indefinite.  It would seem that lacks antecedent basis.
The statement “wedge shaped profile in a plan view” is confusing.  It is not clear what is the “plan view”.  The statement “each wind turbine…is adjacent to a throat defined by the downwind sides of the adjacent concentrator” is vague.  It is not clear what is the throat and how the concentrator form a throat.  It is not what are the downwind sides.  
In claim 13, the statement “at least wind concentrator” is indefinite.  It would seem that lacks antecedent basis.


as best understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo et al (US 2011/0140418).
Matsuo et al discloses, regarding,
Claim 1, a heat pump system comprising: a superstructure; a wind turbine supported by the superstructure (Fig. 1); an electric generator 14 supported by the superstructure and mechanically connected to the wind turbine; wherein wind-induced rotation of the wind turbine causes the electric generator to generate electricity; and a heat pump (Fig. 2) supported at least in part by the 

Claim 3, the superstructure further comprises: a base portion; and a tower portion extending upward from the base portion (see Fig. 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 15, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al in view of Labrador (US 6,327,994).

Claim 19, a hot circuit heat exchanger in thermal communication with the heat pump and further in thermal communication with a heat storage material (paragraphs 0050, 0060, 0055).  

Claim 20, the heat storage material is a phase change material (paragraphs 0068, 0069, 0070).

On the other hand, Matsuo et al does not disclose the elements below.  On the other hand, Labrador discloses, regarding,

Claim 12, one or more wind concentrators comprise a wedge-shaped profile in a plan view, and each wind turbine of the array of wind turbines is positioned adjacent to a throat portion defined by the downwind sides of adjacent concentrators (see Figs. 2c, 6, 7, 26).

Claim 15, one wing sail of the array of wing sails comprises an airfoil profile (see Figs. 14A-F).

Claim 17, the superstructure comprises: a base portion; and a tower portion extending upward from the base portion; wherein the tower portion supports; a row of wind turbines; and a row of wing sails that are separated from the row of wind turbines (see Figs. 27, 38, 52).

It would have been obvious before the effective filing date of the claimed invention to design the system as disclosed by Matsuo et al and to modify the invention per .

Claims 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al and Labrador as applied to claims 1, 17 above, and further in view of Lubker et al (US 2020/0240391).
The combined system discloses all of the elements above.  However, the combined system does not disclose the elements below.
On the other hand, Lubker et al discloses, regarding,
Claims 13, 16, concentrator of the array of wind concentrators comprises a graphene composite material and one wing sail of the array of wing sails comprises a graphene composite material (see abstract).
It would have been obvious before the effective filing date of the claimed invention to design the combined system as disclosed above and to modify the invention per the limitations disclosed by Lubker et al for the purpose of providing a cost effective material for wind turbines.


Claims 2, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al and Labrador as applied to claims 1, 17 above, and further in view of Sumner (US 2011/0167735).
The combined system discloses all of the elements above.  However, the combined system does not disclose the elements below.
On the other hand, Sumner discloses, regarding,
Claim 2, the superstructure comprises a plurality of interconnected space frame modules (see Fig. 1).
Claim 18, it is well-known to use Stirling heat pumps (paragraph 0003).
It would have been obvious before the effective filing date of the claimed invention to design the combined system as disclosed above and to modify the invention per the limitations disclosed by Sumner for the purpose of providing a safe and durable  power system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

August 30, 2021